Opinion by
Judge Pryor:
We are unable to see why the widow and heirs of Ward can not maintain this action. If the debt was paid off by Ward in his lifetime, or all of it but $46, and after he left for Texas the case was redocketed by the appellee, Hamilton, who was the creditor, and the land sold at his instance for the whole debt, amounting to several hundred dollars, and purchased by him, it was a fraud on Ward or his heirs and did not, so far as Hamilton is concerned, divest them of title. Besides, they are non-residents and infants, and were such when the warning order was entered and their land sold. We have not examined into the merits of the controversy as the case went off on demurrer, but in the present condition of the title this case should be heard as to all the parties.
Judgment reversed and remanded for proceedings consistent with this opinion.